Case: 16-40495      Document: 00514015321         Page: 1    Date Filed: 06/01/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                              United States Court of Appeals
                                                                                       Fifth Circuit
                                    No. 16-40495                                     FILED
                                  Summary Calendar                                June 1, 2017
                                                                                Lyle W. Cayce
                                                                                     Clerk
SURAN WIJE,

              Plaintiff - Appellant

v.

DOCTOR ANN STUART; DOCTOR ROBERT NEELY; DOCTOR ANN
STATON; DOCTOR JENNIFER MARTIN; DOCTOR DANIEL MILLER;
DOCTOR BARBARA PRESNALL; DOCTOR ANALOUISE KEATING;
DOCTOR LINDA RUBIN; DOCTOR STEPHEN SOURIS; DOCTOR CLAIRE
SAHLIN; DOCTOR CHRISTIAN HART; DOCTOR DANIELLE PHILLIPS;
TEXAS WOMAN'S UNIVERSITY,

              Defendants - Appellees




                   Appeal from the United States District Court
                        for the Eastern District of Texas
                             USDC No. 4:14-CV-571


Before DAVIS, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM:*
       The pro se plaintiff sued the defendants for allegedly unlawful acts
committed against him while he was enrolled as a student at Texas Woman’s


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-40495    Document: 00514015321     Page: 2   Date Filed: 06/01/2017



                                 No. 16-40495
University. The district court granted the defendants’ motion to dismiss. The
plaintiff appealed. We AFFIRM.
      Suran Wije brought this suit in September 2014. His fifth amended
complaint asserts claims against Texas Woman’s University and several
individual defendants arising out of Wije’s experience as a student at the
University. Wije alleges that he was discriminated against when a professor
changed grading criteria after an exam was administered and again when that
professor penalized him for missing class to attend an award ceremony. He
engaged in the University’s grade-appeal process and alleges that the
individual defendants were involved at some point during that process. He
also alleges that he was retaliated against when he was denied admission to a
graduate program in Women’s Studies at the University.
      The district court construed Wije’s complaint liberally and found that it
included twenty-five claims against the defendants. The magistrate judge
provided a comprehensive, forty-five-page report concluding that all of Wije’s
claims should be dismissed for lack of standing and also providing additional
bases for dismissing the claims “for purposes of completeness[.]”           The
magistrate judge recommended granting the defendants’ motion to dismiss the
claims “in their entirety with prejudice for lack of subject matter jurisdiction
under Federal Rule of Civil Procedure 12(b)(1) and failure to state a claim
under Federal Rule of Civil Procedure 12(b)(6).” The district court analyzed
and rejected each of Wije’s objections to the report and recommendation,
adopted the report and recommendation, and dismissed Wije’s claims. It also
denied his motion to appoint counsel.
      Wije submits that the district court erred in ordering a dismissal before
discovery and despite evidence supporting his claims. The defendants argue,
however, that Wije failed to make sufficient briefing of his legal arguments on
appeal.
                                        2
    Case: 16-40495     Document: 00514015321      Page: 3   Date Filed: 06/01/2017



                                  No. 16-40495
      Because Wije is proceeding pro se in this case, we construe his brief
liberally and with less stringent standards than otherwise apply. See Grant v.
Cuellar, 59 F.3d 523, 524 (5th Cir. 1995). Nevertheless, “pro se parties must
still brief the issues and reasonably comply with the standards of [Federal Rule
of Appellate Procedure] 28.” Id. The brief must, for example, set out the “facts
relevant to the issues submitted for review, describ[e] the relevant procedural
history, and identify[] the rulings presented for review[.]” FED. R. APP. P.
28(a)(6). It must contain “citations to the authorities and parts of the record
on which the appellant relies[.]” FED. R. APP. P. 28(a)(8)(A). Wije’s initial brief
must present his arguments, as we do not consider arguments raised for the
first time in a reply brief. See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.
1993).
      Wije’s brief is insufficient and prevents us from being able to evaluate
his legal argument.     Although he recites general grievances towards the
University, he fails to explain the factual basis for his individual claims. He
refers to various parts of the district court’s order dismissing his claims, but he
fails to explain how the district court erred and fails to provide authority in
support of any claimed error. See Price v. Dig. Equip. Corp., 846 F.2d 1026,
1028 (5th Cir. 1988). Wije has failed to preserve his argument on appeal.
Moreover, Wije’s insufficient briefing prejudiced the defendants because they
were forced to “speculate as to the relevant issues” when responding to Wije’s
brief. See Grant, 59 F.3d at 525.
      We note that Wije’s argument, though insufficiently briefed on appeal, is
similar to an objection he made to the magistrate judge’s report and
recommendation.       There, as here, he failed to address many of the
recommended bases for dismissing his claims, including lack of standing and
immunity. The district court rejected Wije’s objection, an action which Wije
suggests is an indication the “district court may be in a doctrinal ‘legal
                                        3
    Case: 16-40495    Document: 00514015321     Page: 4   Date Filed: 06/01/2017



                                 No. 16-40495
straitjacket’ regarding the proceedings and disposition of [this] case.” To the
extent Wije is suggesting that either the district court or we should disregard
applicable law in order to address his grievances, his suggestion is meritless.
      AFFIRMED.




                                       4